Citation Nr: 1221637	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from May 1969 to April 1971.  He received the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied entitlement to service connection for PTSD.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran filed a claim of service connection for PTSD in August 2007.  The record in this case reveals a current diagnosis of bipolar disorder with depression, a diagnosis that has been consistent since 1978.  For this reason, the issue on appeal encompasses service connection for any psychiatric disability in addition to PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in September 2007.  At that time, the examiner focused solely on the Veteran's stated claim concerning PTSD.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but did meet the criteria for a diagnosis of "Bipolar I disorder, most recent episode depressed, unrelated to military service."  The examiner did not state an explicit reason for this opinion, but it was apparently based on the fact that the Veteran had only been treated since 1979 (although there is documentation in the claims folder of treatment beginning in 1978).

In any event, the Veteran reported in a September 2008 statement that he had experienced anxiety since combat experiences in Vietnam.  The Veteran received combat decorations in connection with his service in Vietnam as an infantryman.

His reports of combat trauma and the anxiety he experienced as a result are presumed to have occurred.  38 U.S.C.A. § 1154(b) (West 2002); Reeves v. Shinseki, No. 2011-7085 (Fed. Cir. Jun. 14, 2012).  

In addition to the Veteran's statements concerning the relationship between his psychiatric symptomatology and his combat experience in service, the Veteran has provided statements from a number of individuals that have known him throughout his life, statements which testify to the change in the Veteran's personality and demeanor following service in Vietnam.  While his first diagnosis with bipolar disorder was not until April 1978, an adequate examination is required to determine whether his current psychiatric disability, including bipolar disorder with depression, is causally related to his time in service.

Clarification is needed as to whether the anxiety is related to the current psychiatric disability, diagnosed as bipolar disorder.  

Additionally, a new examination is warranted because the claims file contains extensive private treatment records concerning the Veteran's initial bipolar disorder diagnosis, which were not available to the September 2007 examiner.  "The only way to adjudicate a Veteran's claim properly and fairly is to obtain all pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Notably, the examiner only had records of the Veteran's treatment from VA, dating to 2006.  The private treatment records date back to the Veteran's original diagnosis of bipolar disorder and first hospitalization in April 1978; such records are clearly pertinent to determine the etiology of his psychiatric disability.  

It also appears that the Veteran was receiving regular psychiatric treatment prior to the September 2007 examination, but there are no records of treatment since that date.  Given the indications of ongoing treatment, and the fact that this case is being remanded for other reasons, it will be possible on remand to determine whether there are any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report all psychiatric treatment since September 2007.  Take the necessary steps to obtain records of this treatment.

If the Veteran fails to provide any necessary authorizations, tell him that should obtain the records himself and submit them to VA.

If the agency of original jurisdiction is unable to obtain any requested records, inform the Veteran of this fact; tell him what efforts were made to get the records; and what additional efforts will be made with regard to his claim.

2.  After obtaining all available records, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine whether any current acquired psychiatric disability present during the period of this claim is related service, including combat or the resultant anxiety.

The examiner should review the claims folder, and any relevant records in Virtual VA, including private psychiatric treatment records dating to 1978.

With respect to any acquired psychiatric disorders present at any time during the pendency of this claim (beginning in August 2007), the examiner should opine as to whether there is a 50 percent or better probability that the disorder is the result of a disease or injury in active service, which included combat experience in Vietnam, and a gun-shot wound to his ankle.  

For purposes of this opinion, the examiner should presume that the Veteran experienced anxiety beginning with combat experiences in Vietnam.

The examiner should comment as to whether the reported anxiety has any relationship to any current psychiatric disability.

The reasons for all opinions should be provided.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether there is additional evidence that could permit the needed opinion to be provided.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case, before the claims folder is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


